Bosworth, J.,
denied the motion, ón the ground, that the defendant is under no obligation, legal or moral, to support the person whose maintenance adds to the plaintiff’s expenses. To increase the amount of her alimony merely on account of such expenses, would, in effect, compel the defendant to support such third person, as the plaintiff might permit to eat up her own estate.
That there may be cases in which the improvement of the pecuniary condition of such a defendant subsequent to the judgment of divorce, when considered in connection with the amount of alimony allowed by the judgment, and the social position of the parties, and their general mode of life previously, would make a further allowance just, it is not necessary to deny.
The papers.on which the present motion is based do not make such a case.